BENEDICT, District Judge.
This case presents a question of priority between the claims of seamen for wages and the claims of material men for supplies. The voyage began in Boston — thence the vessel proceeded to Brunswick, Georgia, thence to Rio, thence to Pernambuco, and thence to New York where she was sold by a decree of this court. Part of the seamen were shipped in Boston for a period of eight months, part shipped at Pernambuco for New York, as I suppose. In Pernambuco the material men furnished supplies to the vessel, and now claim that their demand takes precedence over the wages accrued at the time of making the advances.
The wages claimed by the libellants are due by reason of a continuous contract ending on the arrival of the vessel in New York. In accordance with the general rule therefore, their claims are entitled to be paid in preference to the demands of material men for supplies furnished during the period of the employment. The case is stronger in favor of the libellants than the case of The Louisa Bertha, 1 Eng. Law & Eq. 665, for in this case there is no room to doubt that the material men may resort to the personal liability of the owners of the vessel for any deficiency that remains after the proceeds of the vessel now in the court are exhausted.